Citation Nr: 1434363	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  13-24 589	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to payment from the 'Filipino Veterans Equity Compensation Fund' (FVEC).


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel







INTRODUCTION

The Appellant contends that he had active service during World War II in the Philippine Commonwealth Army and the Philippine guerrilla forces from August 1941 to March 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2010 and November 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied entitlement to payment from the 'Filipino Veterans Equity Compensation Fund,' on the basis that valid military service in the U.S. Armed Forces had not been established.  

In July 2010, the Appellant withdrew his request for a personal hearing before the RO.     

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria for obtaining a one-time payment from the FVEC are not met.  
38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act of 2009 § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine Veterans to be paid from the 'Filipino Veterans Equity Compensation Fund.'  American Recovery and Reinvestment Act of 2009 § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment shall constitute a complete release of any claim against the United States by reason of any service.  Id.  However, nothing in this section shall prohibit a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act.  Id.

Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person who--(1) served- (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

In cases for VA benefits where the requisite Veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F. 3d at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service.  Id.

In statements of record, the Appellant has claimed that he served in the Philippine Commonwealth Army and Recognized Guerillas during World War II between August 1941 and March 1946.  This information was provided on VA Form 21-4138, Statement in Support of Claim, received in March 2009.  In June 2010, the NPRC certified that the Appellant's name was not listed in the Reconstructed Recognized Guerrilla Roster (RRGR) maintained by the Manila RO.   

Subsequent to the first official NPRC verification attempt, the Appellant submitted affidavits in an attempt to corroborate his claimed service.  These affidavits indicate the Appellant served in "H" Company, 33rd Infantry and that on or about December 1, 1941, the Appellant was placed on temporary duty with the Regimental S-4 of the  33rd Infantry Regiment under the command of Lt. GF, Regimental Supply Officer.  That acting under orders from Regimental headquarters, the Appellant was sent to Manila to procure sustenance for the 33rd Infantry Regiment.  The Appellant also submitted:  'Certification'  of the General Headquarters, Armed Forces of the Philippines, Office of the Adjutant General purportedly showing he was receiving Veterans Benefits dated in November 2002; report of physical examination dated in September 1945; routing slip dated in September 1945; Enlisted Men with College Degrees from the Commonwealth of the Philippines dated in November 1945; Request for Reversion to Inactive Status from the Commonwealth of the Philippines dated in March 1946; "Special Order No. 72 Extract, Army Headquarters" dated in March 1946; PVAO-4, Certification from the Philippine Veterans Affairs Office dated in July 2006; and patient's clearance sheet and discharge medical data from the Veterans Memorial Medical Center dated in July 2006.  

The RO sought re-verification from the NPRC with follow-up requests in October 2010, September 2013, November 2013, January 2014, February 2014, March 2014, and April 2014.   The Board notes that, in aggregate, the RO's verification requests have included copies of all documentary evidence submitted by the Appellant in this case.  

The NPRC again indicated, most recently in April 2014, that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), ("pursuant to both 38 C.F.R. § 3.203(c) and VA's statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review.)    

Based upon the NPRC's finding and the law applicable to this case, the Appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC fund.  The Board notes that service department findings are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro, 
2 Vet. App. at 532.  As the law, and not the evidence, is dispositive, the appeal is denied due to the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Consequently, the Appellant's claim must be denied as a matter of law.

The Board acknowledges the Appellant's contentions that records he submitted show that he was a member of the USAFFE and thus, proof of his claim; however, the Board must note that documents issued by the Philippine military organizations are not at issue in this case.  Rather, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F. 3d at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service.  Id.

VA's duties to assist and notify have been considered in this case.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  However, as it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.

In this case, the law is dispositive, and basic legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund is precluded based upon the Appellant's lack of qualified service; therefore, legal entitlement to the 
one-time payment from the Filipino Veterans Equity Compensation Fund must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

The appeal is denied.

		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


